DETAILED ACTION                                                                                                                                                                              Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed on 09/16/2022. Claims 6-10 and 16-20 have been canceled, and new claims 21-25 have been added.

Claims 1-5, 11-15 and 21-25 are presented for examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA filed on 02/24/2012. It is noted, however, that applicant has not filed a certified copy of the 10-2012-0019093 application as required by 37 CFR 1.55.

The statutory type (35 U.S.C. 101) double patenting rejection is withdrawn in view of the amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11-15 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,082,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘477 patent contain every element of claims 1-5, 11-15 and 21-25 of the instant application. 
As shown in the table below, claim 1 of the ‘477 patent comprises the same 
elements as recited in claims 1 and 21 of instant application: (1) store a content and a first thumbnail image representative of the content, (2) transmit, via the transceiver, the 
content to a server, (3) in response to an amount of a remaining available space of the memory is less than a defined amount, remove the content from the memory, by the processor, automatically, without further user input, (4) while the content is not stored in the memory, display the first thumbnail image representative of the content with an indicator indicating that the content is stored in the server, (5) receive the content from the server while displaying the first thumbnail imager representative of the content with the indicator, and (6) after the content is received from the server, display the content.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Application 17/391,493
U.S. Patent No. 11,082,477
1. A portable communication device comprising: 
  a memory; 
  a transceiver to support a wireless communication; and 
a processor configured to: 
(1)  store a content and a first thumbnail image representative of the content, 
(2)  transmit, via the transceiver, the 
content to a server, 
(3)  in response to an amount of a remaining available space of the memory is less than a defined amount, remove the content from the memory, by the processor, automatically, without further user input, 
(4) while the content is not stored in the memory, display the first thumbnail image representative of the content with an indicator indicating that the content is stored in the server, 
 


(5)  receive the content from the server while displaying the first thumbnail imager representative of the content with the indicator, and 
 (6)  after the content is received from the server, display the content.

21. ….while the content is not stored in the memory, receive a request for displaying the content, (5) in response to receiving the request for displaying the content, display an image representative of the content with an indicator indicating that the content is stored in the server while receiving the content from the server.
1. A portable communication device comprising: 
   a memory; 
   a transceiver to support a wireless communication; and 
   a processor configured to: 
  (1)  store a content and a first thumbnail image representative of the content, 
   (2)  transmit, via the transceiver, the content to a server, 
   (3)  in response to an amount of a remaining available space of the memory is less than a defined amount, remove the content from the memory, by the processor, automatically, without further user input, and 
  (4)  while the content is not stored in the memory, display the first thumbnail image representative of the content with an indicator indicating that the content is stored in the server, 
    while the content is not stored in the memory, receive a request for displaying the content, 
 (5)  in response to receiving the request for displaying the content, display the first thumbnail image while receiving the content from the server, and 
 (6)  after the content is received from the server, display the content.


Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16 of prior U.S. Patent No. 11,082,477.
Claims 2, 12 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of prior U.S. Patent No. 11,082,477.
Claims 3, 13 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of prior U.S. Patent No. 11,082,477.
Claims 4, 14 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of prior U.S. Patent No. 11,082,477.
Claims 5, 15 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of prior U.S. Patent No. 11,082,477.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-15 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeong et al. (US 2009/0106665), in view of Kuroiwa et al. (US 2003/0217057), Lee et al. (EP 2288114).
As to claim 1, Jeong discloses the invention as claimed, including a portable communication device comprising (100, Figs. 1-2): 
  	a memory (160, Fig. 1); 
 	a transceiver to support a wireless communication (110, Fig. 1); and 
a processor configured to (180, Fig. 1): 
store a content (i.e., original content) and a first thumbnail image  representative of the content (Figs. 6-11; ¶0069, “the data stored in the memory 160 can include a moving picture file, an image file, a music file”; ¶0074, “the data can be displayed in a format of list, thumbnail”; ¶0083, “perform both a storage of a taken picture and an upload of the taken picture to a specific website by selecting ‘upload & store’ menu from the screen”; ¶0101, “a representative frame of the moving picture file can be represented as the thumbnail shown in FIG. 11”), 
transmit, via the transceiver, the content to a server (¶0003, “uploading data stored in the mobile terminal to a website”; ¶0009, “data stored in the mobile terminal can be uploaded to a website to be shared”; ¶0074, “the controller 180 can display the data having been uploaded to the specific website”; ¶0076, “the controller 180 is able to display data 601 having been uploaded to a specific website to be discriminated from not-yet-uploaded data 603 in a manner of putting a bold mark on the border of the data 601 having been uploaded to the specific website [(a) of FIG. 6]”), 
in response to an amount of a remaining available space of the memory is less than a defined amount, remove the content from the memory (¶0080, “in case that a memory size is insufficient, since it is able to check already-uploaded data from a specific website, a space of the memory 160 can be efficiently utilized by deleting the uploaded data”), 
while the content is not stored in the memory, display the first thumbnail image representative of the content with an indicator indicating that the content is stored in the server (Fig. 7; ¶0079, “data is displayed in a format of thumbnail. The controller 180 is able to control data having been uploaded to a specific website to be discriminated from non-uploaded data in a manner of marking an icon 701 below the data displayed in the thumbnail format”; ¶0080, “in case that a memory size is insufficient, since it is able to check already-uploaded data from a specific website, a space of the memory 160 can be efficiently utilized by deleting the uploaded data”; ¶0081, “Meanwhile, if data is displayed in a format of thumbnail, a user can intuitively and visually recognize contents of the displayed data. The controller 180 is able to edit or delete the stored data”; ¶0082; ¶0107), 
	
	Although Jeong discloses removing the content from the memory (¶0080), Jeong does not specifically disclose removing the content from the memory, by the processor, automatically, without further user input. 
	However, Kuroiwa discloses removing the content from the memory, by the processor, automatically, without further user input (Fig. 16; SD5, SD41, Fig. 24; ¶0041, “when a free disk space of the storage capacity is not enough to store the contents or the elements, the contents or the elements to be deleted under specified conditions set in advance are sequentially selected and deleted”; ¶0042; ¶0043; ¶0078, “when a free disk space of the storage capacity is not enough to store the contents or the elements, sequentially selects and deletes the contents or the elements to be deleted under specified conditions set in advance, out of a plurality of the contents or the elements being stored in the storage section of the electronic device”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeong to include removing the content from the memory, by the processor, automatically, without further user input, as taught by Kuroiwa because it would efficiently manage the memory with a small memory capacity (Kuroiwa; ¶0041-¶0043).

Although Jeong discloses accessing the content from the server while displaying the first thumbnail imager representative of the content with the indicator (Fig. 11; ¶0086, “Through the access, a user is able to check the uploaded data in the accessed website”; ¶0091; ¶0093; ¶0097, “The upload information include URL information on a website to which selected data will be additionally uploaded, tag information of the uploaded data, a category to which the uploaded data belongs, a title of the uploaded data”; ¶0098, “The URL information on the website is the information for accessing the website. In this case, URL is provided to indicate locations of files existing in servers providing services on web and includes a type of service to be accessed, a location of server (domain name), and a location of file”), and displaying the content (¶0005; ¶0011, “a display displaying the data stored in the memory”; ¶0036; ¶0037; ¶0069, “the controller 180 is capable of displaying data stored in the memory 160”), Jeong does not specifically disclose receiving the content from the server while displaying the first thumbnail imager representative of the content with the indicator, and after the content is received from the server, displaying the content. 
However, Lee discloses receiving the content from the server while displaying the first thumbnail imager representative of the content with the indicator, and after the content is received from the server, display the content (Figs. 6A-6B; 830, Fig. 8; 950, Fig. 9; Figs. 12A-12D; ¶0041; ¶0043; ¶0059, “inquiring whether the user wants to receive original contents is shown via the display unit 610, and the user selects whether to receive original contents via a selection interface 626 or 627”; ¶0060, “When the user chooses to receive the original contents, the contents receiving unit 510 requests a storage device, in which the original contents are stored, to transfer the original contents”; ¶0070, “In step 830, the content receiving unit 530 requests a storage device that stores the original contents to transfer the original contents by using the extracted location information of the original contents, and receives the original contents from the storage device”; ¶0086, “The user interface 1033 corresponds to an input unit that allows a user to display a list of contents provided by the content providing device 1010”; ¶0089; ¶0090; ¶0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeong to include receiving the content from the server while displaying the first thumbnail imager representative of the content with the indicator, and after the content is received from the server, displaying the content, as taught by Lee because it would optimally deliver the requested content back to the client when needed (Lee; ¶0059-¶0060).

As to claim 2, Jeong discloses the portable communication device of claim 1, further comprising a camera, wherein the processor is further configured to obtain the content using the camera (¶0011, “a camera for taking a picture, a memory for storing data”; ¶0031, “a camera 121 and a microphone 122. The camera receives and processes image frames of still pictures or video”; ¶0074).

As to claim 3, Jeong discloses the portable communication device of claim 1, wherein the first thumbnail image comprises one of a plurality of images having lower resolution with respect to the content (It is noted that the thumbnail image is a relatively lower resolution and a lower frame rate than the original image).

As to claim 4, Jeong discloses the portable communication device of claim 1, wherein the first thumbnail image representative of the content is included in metadata of the content (¶0087, “If the menu for checking the detailed information on the data having been uploaded to the specific website is activated, a user is able to check upload information on the uploaded data in detail”; ¶0090, “the upload information can include URL information on a webpage for checking the uploaded data, tag information on the uploaded data, a category to which the uploaded data belongs, a title of the uploaded data, a ranking count, a description for the uploaded data, a password, a privacy of the uploaded data, etc”; ¶0107, “the data can be displayed in a thumbnail form. And, update information can be presented right to the thumbnail. For instance, ranking information and reply information are presented”; ¶0109, “uploaded data is represented in a thumbnail form, update information can be presented around the thumbnail”).

As to claim 5, Jeong discloses the portable communication device of claim 1, wherein the processor is further configured to: obtain the content from the server capable of providing a cloud service, the content previously uploaded to the server (Fig. 11; ¶0086, “Through the access, a user is able to check the uploaded data in the accessed website”; ¶0091; ¶0093; ¶0097, “The upload information include URL information on a website to which selected data will be additionally uploaded, tag information of the uploaded data, a category to which the uploaded data belongs, a title of the uploaded data”; ¶0098, “The URL information on the website is the information for accessing the website. In this case, URL is provided to indicate locations of files existing in servers providing services on web and includes a type of service to be accessed, a location of server (domain name), and a location of file”).

As to claim 11, it is rejected for the same reasons set forth in claim 1 above. In addition, Jeong discloses a portable communication device comprising: 
after the content is transmitted to the server, in response to an amount of a remaining available space of the memory is less than a defined amount, store, in the memory, a second image representative of the content to replace the content which is to be removed (¶0080, “in case that a memory size is insufficient, since it is able to check already-uploaded data from a specific website, a space of the memory 160 can be efficiently utilized by deleting the uploaded data”; ¶0101, “a representative frame of the moving picture file can be represented as the thumbnail shown in FIG. 11”), 
in response to receiving the request for displaying the content, display the second image representative of the content while receiving the content from the server (¶0074, “the data can be displayed in a format of list, thumbnail”; ¶0079, “data is displayed in a format of thumbnail. The controller 180 is able to control data having been uploaded to a specific website to be discriminated from non-uploaded data in a manner of marking an icon 701 below the data displayed in the thumbnail format”; ¶0081, “if data is displayed in a format of thumbnail, a user can intuitively and visually recognize contents of the displayed data. The controller 180 is able to edit or delete the stored data”; ¶0101; ¶0107, “FIG. 13, the controller 180 is able to display uploaded data on a standby image. And, the data can be displayed in a thumbnail form. And, update information can be presented right to the thumbnail”; ¶0109, “in case that uploaded data is represented in a thumbnail form, update information can be presented around the thumbnail”).

As to claim 12, it is rejected for the same reasons set forth in claim 2 above.

As to claim 13, it is rejected for the same reasons set forth in claim 3 above.

As to claim 14, it is rejected for the same reasons set forth in claim 4 above.

As to claim 15, it is rejected for the same reasons set forth in claim 5 above.

As to claim 16, it is rejected for the same reasons set forth in claim 6 above.

As to claim 21, it is rejected for the same reasons set forth in claims 1 and 11 above. 

As to claim 22, it is rejected for the same reasons set forth in claim 2 above.

As to claim 23, it is rejected for the same reasons set forth in claim 3 above.

As to claim 24, it is rejected for the same reasons set forth in claim 4 above.

As to claim 25, it is rejected for the same reasons set forth in claim 5 above.

Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        October 18, 2022